ACCEPTED
                                                                                                                           05-15-00217-CV
                                                                                                                FIFTH COURT OF APPEALS
                                                                                                                           DALLAS, TEXAS
                                                                                                                      4/20/2015 1:10:27 PM
                                                                                                                                LISA MATZ
                                                                                                                                    CLERK


                                                                                       	
                                                            	
                                                  April 20, 2015                                   FILED IN
                                                                                            5th COURT OF APPEALS
                                                                                                DALLAS, TEXAS
Via Electronic Mail                                                                         4/20/2015 1:10:27 PM
Court of Appeals for the                                                                          LISA MATZ
Fifth District of Texas at Dallas                                                                   Clerk
600 Commerce Street, Suite 200
Dallas, Texas 75202

       Re:       Case No. 05-15-00217-CV
                 Tru Exploration, LLC, Tru Exploration “Creating Tru Partners,” LLC,
                 Trent Trubenbach, and Donna Burton, Appellants v. Energy Exploration
                 I, LLC and Energy Exploration II, LLC, Appellees
                 On Appeal from the 416th Judicial District of the District Court of Collin
                 County, Texas, Cause No. 416-00031-2015

Dear Court of Appeals:

      Appellees decided to arbitrate their claims against Appellants before the
American Arbitration Association. This decision renders the issues on appeal moot.
Appellees’ counsel informed Appellants’ counsel of this decision on April 10, 2015
and suggested proposing to this Court an agreed order dismissing the appeal.
Appellants’ counsel indicated he would check with his clients, but to date has not
provided any response to Appellees’ counsel. Based on the foregoing, the Appellees
did not file a responsive brief to Appellant’s brief, and will, if this Court deems
necessary, submit a motion to dismiss the appeal based on Appellees’ agreement to
proceed with arbitration of the claims before the American Arbitration Association.

                                                                Respectfully submitted,

                                                                /s/ Kelly M. Crawford
                                                                Kelly M. Crawford
                                                                J. Mitchell Little
                                                                Kelly.Crawford@SolidCounsel.com
                                                                Mitch.Little@SolidCounsel.com
                                                                Counsel for Appellees

cc:    Rogge Dunn, Esq. (via electronic mail)
       Counsel for Appellants	
                                     	        	         	        	        	        	
500	N.	Akard	Street	·	Suite	2700	·	Dallas,	Texas	75201	·	Tel:	(214)	706‐4200	·	Fax:	(214)	706‐4242	·	www.solidcounsel.com